NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                     FEB 22 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

ANCELMO V. RAMOS,                                  No. 12-56435

                 Plaintiff-Appellant,              D.C. No. 2:12-cv-00562-DMG-
                                                   JEM
  v.

BANK OF AMERICA, N.A.; et al.,                     MEMORANDUM*

                 Defendants-Appellees.

                        Appeal from the United States District Court
                           for the Central District of California
                          Dolly M. Gee, District Judge, Presiding

                              Submitted February 13, 2018**

Before:       LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

       This matter has been stayed since February 23, 2017 pending resolution of

Ho v. ReconTrust Co., N.A., No. 10-56884, or further order of the court. We

hereby lift the stay.

       Ancelmo V. Ramos appeals pro se from the district court’s judgment


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Ramos’s fraud claims related to the

origination of his mortgage loan because Ramos failed to allege facts sufficient to

show that defendants made a knowing and intentional misrepresentation on which

Ramos relied. See Robinson Helicopter Co., Inc. v. Dana Corp., 102 P.3d 268,

274 (Cal. 2004) (elements of fraud claim under California law); see also Kearns v.

Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (discussing heightened

pleading standard for fraud claims under Fed. R. Civ. P. 9(b)).

      The district court properly dismissed Ramos’s remaining claims based on

fraud unrelated to the origination of his mortgage loan and violations of the Fair

Debt Collection Practices Act because these claims are predicated on Ramos’s

theory that the loan agreement is unenforceable, and Ramos failed to allege facts

sufficient to state any plausible claim for relief under that theory. See Hebbe, 627
F.3d at 341-42.

                                           2                                    12-56435
      The district court did not abuse its discretion by declining to find that

defendants’ counsel violated Local Rule 7-3 because the record supports a finding

that counsel complied with the rule. See C.D. Cal. R. 7-3 (counsel contemplating

the filing of a motion must contact opposing counsel at least seven days prior to

filing); Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (setting forth

standard of review and noting that “[b]road deference is given to a district court’s

interpretation of its local rules” (citation omitted)).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as meritless Ramos’s contentions that the district judge exhibited

bias and violated due process.

      Ramos’s request for oral argument, set forth in his opening brief, is denied.

      Ramos’s pending motions (Docket Entry Nos. 29, 42, and 45) are denied.

      AFFIRMED.




                                            3                                     12-56435